DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 19 October 2022.
Claims 21 – 40 are pending.
Applicant’s remarks, with respect to prior art rejections, have been considered and are persuasive.  Therefore, previous prior art rejections are withdrawn.  However, in view of newly identified prior art, the claims are newly rejected.  This Office Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 24, 28 – 31 and 35 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bergant (US 20070136389) in view of Aswathanarayana (US 20140325170).

Regarding claim 21, Bergant teaches
A computer-implemented method, comprising: 
[receiving a request to] identify a difference between a first snapshot of a data storage volume (data storage volume = FIg. 1 volume 31) from a first point in time and a second snapshot of the data storage volume from a second point in time subsequent to the first point in time, wherein each of the first and second snapshots represent a replica of data within the data storage volume (data within the data storage volume = Fig. 1 UNIX file system within volume 31) at the respective first and second points in time, wherein the data storage volume is hosted in a first physical location (first physical location = Fig. 1 primary server 21); (Bergant teaches primary file server 21 creating snapshots of data storage objects (such as volume 31, with UNIX file system, in said primary server 21 (data volume hosted in a first physical location) (see Fig. 1, ¶[22])) (first snapshot represent replica of data within the data storage volume and second snapshot represent replica of the data within the data storage volume) (see ¶[24]) and transmitting delta between consecutive snapshots (second snapshot from a second point in time subsequent to first point in time of first snapshot) to secondary server 28 (see ¶[25]).)
identifying a portion of the data storage volume, as replicated within the second snapshot, that stores data not replicated within the first snapshot; (Bergant teaches making snapshots of data storage objects (such as volume 31 (data storage volume), determining (identifying) delta between consecutive snapshots (portion of data storage volume, in the second snapshot not replicated within the first snapshot) (see ¶[25]) and assembling said delta into a delta extent format for transmitting to secondary server (see ¶[25]).)
creating a copy of the data storage volume in a second physical location (second physical location = Fig. 1 secondary server 28) that is different from the first physical location by transferring, over a network between the first physical location and the second physical location, a subset, but not all, of the data replicated within the second snapshot, wherein the subset of the data includes at least data corresponding to the identified portion of the data storage volume (Bergant teaches making snapshots of data storage objects (such as volume 31 (data storage volume), with UNIX file system 32 (data), in primary server 21 (first physical location)) and determining (identifying) delta between consecutive snapshots (portion of data storage volume, in the second snapshot not replicated within the first snapshot) (see ¶[25]), assembling said delta into a delta extent format (a subset, but not all, of the data replicated within the second snapshot. wherein the subset of data includes data corresponding to the identified portion of the data storage volume) and transmitting, over IP data network 20 (network) (see Fig. 1), said delta extent format to secondary server (see ¶[25]).  Note that in Fig. 1 said secondary server is connected to IP data network and said secondary server 28 is different from said primary server 21.)

Bergant teaches a base method that determines difference between two snapshots (see claim 21).  The claimed invention improves upon said base method by returning said difference as indication to client computing device that requested said difference.

This improvement to said base method is merely an application of known technique from Aswathanarayana – hypervisor (client computing device) invoking (request) API to determine difference between snapshot volumes (first snapshot and second snapshot) where said difference (portion of data storage volume, as replicated within second snapshot, that stores data not replicated within the first snapshot) is returned as bitmap (indication) (see Aswathanarayana ¶[94]). 
 Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aswathanarayana’s known technique would have yielded i) predictable result of difference (between two snapshots) being returned as bitmap to hypervisor that requested said difference using API, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 28 is the non-transitory computer-readable claim corresponding to the method claim 21 and is rejected on the same grounds as claim 21.  Bergant also teaches
A non-transitory computer-readable medium storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising: (Bergant teaches programming (storing) controller (computer system) with routines (instructions) to control replication (see ¶[54]).)

Claim 35 is the system claim corresponding to the method claim 21 and is rejected on the same grounds as claim 21.  Bergant also teaches
A system, comprising: 
one or more processors; and 
one or more memories having stored thereon instructions, which, when executed by the one or more processors, cause the one or more processors to:  (Bergant teaches programming (stored) controller (processor and memory) with routines (instructions) to control replication (see ¶[54]).)

Regarding claim 22, Bergant teaches the computer-implemented method of claim 21 where Bergant also teaches
wherein the first physical location (first physical location = Fig. 1 primary server 21) and the second physical location (second physical location = Fig. 1 secondary server 28) are different regions of a cloud provider network (Bergant teaches in Fig. 1, data network (cloud provider network) that connects servers via IP data network 20 where primary server 21 and secondary server 28 are located at different sides (different regions) of said IP data network 20.)

Claim 29 is the non-transitory computer-readable claim corresponding to the method claim 22 and is rejected on the same grounds as claim 22.
Claim 36 is the system claim corresponding to the method claim 22 and is rejected on the same grounds as claim 22.

Regarding claim 23, Bergant teaches the computer-implemented method of claim 21 where Bergant also teaches
wherein the second physical location is within a cloud provider network (cloud provider network = Fig. 1 secondary server 20 connected to IP data network 20), and the first physical location is within an on-premises computer network that is external to and in communication with the cloud provider network  (Bergant teaches that secondary server 28 (second physical location) is connected to IP data network 20 (see Fig. 1) wherein primary server 21 (first physical location) i) provides read/write access to clients (on-premises computer network) (see ¶[21]) and ii) is connected to other side (external) of said IP data network 20 (see Fig. 1).)

Claim 30 is the non-transitory computer-readable claim corresponding to the method claim 23 and is rejected on the same grounds as claim 23.
Claim 37 is the system claim corresponding to the method claim 23 and is rejected on the same grounds as claim 23.

Regarding claim 24, Bergant teaches the computer-implemented method of claim 21 where Bergant also teaches
wherein the first physical location is within a cloud provider network (cloud provider network = Fig. 1 primary server 21 connected to IP data network 20), and the second physical location is within an on-premises computer network that is external to and in communication with the cloud provider network  (Bergant teaches that primary server 21 (first physical location) is connected to IP data network 20 (see Fig. 1) wherein secondary server 21 (second physical location) i) is part of plurality of secondary servers that are interconnected to each other (on-premises computer network) (see Fig. 3, ¶[30]) and ii) is connected to other side (external) of said IP data network 20 (see Fig. 1).)

Claim 31 is the non-transitory computer-readable claim corresponding to the method claim 24 and is rejected on the same grounds as claim 24.
Claim 38 is the system claim corresponding to the method claim 24 and is rejected on the same grounds as claim 24.

Claims 25 – 26, 32 – 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bergant in view of Aswathanarayana, and further in view of Federwisch (US 20030182313).

Regarding claim 25, Bergant in view of Aswathanarayana teach the computer-implemented method of claim 21 and identify difference between first snapshot and second snapshot (see claim 21 “identifying a portion of the data storage volume, as replicated within the second snapshot, that stores data not replicated within the first snapshot”) but does not appear to explicitly teach said difference is identified as follows
accessing metadata associated with the second snapshot indicating the portion of the data storage volume, as replicated within the second snapshot, that stores data that is not replicated within the first snapshot, wherein the identification of the portion of the data storage volume that stores data not replicated within the first snapshot is based at least in part on the metadata associated with the second snapshot

Federwisch teaches
accessing metadata associated with [the] second snapshot indicating [the] portion of [the] data storage volume, as replicated within the second snapshot, that stores data that is not replicated within [the] first snapshot, wherein [the] identification of the portion of the data storage volume that stores data not replicated within the first snapshot is based at least in part on the metadata associated with the second snapshot (Federwisch teaches determining changes between two snapshots (first snapshot and second snapshot), of filesystem (data storage volume) (see ¶[60])), by analyzing two versions of inodes (metadata) in said two snapshots and comparing pointers in said inodes (see ¶[81]).  In exemplary embodiment of Fig. 9, scanning of inode 910 (base (first snapshot)) and inode 910 (incremental (second snapshot)) identifies that block 10 points to change block 942 that is not in base snapshot, wherein change block 942 is transmitted to replicated snapshot in destination (see Fig. 9, ¶[82]) (second snapshot indicating one or more portions of data storage volume that store data that is not replicated within first snapshot).)
In view of Federwisch, Bergant as modified is modified such that difference between first and second snapshots is determined by comparing inodes (metadata) in said first and second snapshots to identify block that is in said second snapshot but not in said first snapshot.

Bergant, Aswathanarayana and Federwisch are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Bergant as modified in the manner described supra because it would improve performance by skipping query of blocks that are unchanged (Federwisch ¶[64], [81]).

Claim 32 is the non-transitory computer-readable claim corresponding to the method claim 25 and is rejected on the same grounds as claim 25.
Claim 39 is the system claim corresponding to the method claim 25 and is rejected on the same grounds as claim 25.

Regarding claim 26, Bergant in view of Aswathanarayana and Federwisch teach the computer-implemented method of claim 25 where Federwisch also teaches
wherein the metadata associated with the second snapshot comprises (i) first path information associated with a set of data blocks present in both the first snapshot and the second snapshot, and (ii) second path information associated with one or more additional data blocks that are present in the second snapshot but not in the first snapshot (Federwisch teaches determining changes between two snapshots (first snapshot and second snapshot) by analyzing two versions of inodes (metadata) in said two snapshots and comparing pointers in said inodes (see ¶[81]).  In exemplary embodiment of Fig. 9, i) inode 910 (of base (first snapshot)) and inode 912 (of incremental (second snapshot), both, point to block 930 that is common (first path information associated with a set of data blocks present in both the first snapshot and the second snapshot) and ii) inode 912 point to change block 942 that is not part of base snapshot (second path information associated with one or more additional data blocks that are present in second snapshot but not in first snapshot).)
In view of Federwisch, Bergant as modified is modified such that difference between first and second snapshots is determined by comparing inodes (metadata) in said first and second snapshots, wherein inode of second snapshot i) points to block that is common between said second snapshot and first snapshot and ii) points to block that is in said second snapshot but not in said first snapshot.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Bergant in the manner described supra because it would improve performance by skipping query of blocks that are unchanged (Federwisch ¶[64], [81]).

Claim 33 is the non-transitory computer-readable claim corresponding to the method claim 26 and is rejected on the same grounds as claim 26.

Allowable Subject Matter
Claims 27, 34 and 40 have been indicated as allowable over prior art in Office Action mailed 15 June 2022.  Therefore, the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139